       Case 7:19-cv-00399 Document 23 Filed on 04/15/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 15, 2020
                                UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

PRISCILA L. LOZANO,                               §
                                                  §
           Plaintiff,                             §
VS.                                               § CIVIL ACTION NO. 7:19-cv-00399
                                                  §
SOUTH TEXAS FEDERAL CREDIT                        §
UNION,                                            §
                                                  §
           Defendant.                             §

                                             ORDER

         The Court now considers “Plaintiff’s Counsel’s Motion to Vacate.”1 After this Court, on

March 9, 2020, ordered sanctions to be paid no later than April 3, 2 Plaintiff’s counsel waited

until April 2 to contact the Clerk of the Court and prepare an overnight UPS delivery. 3 The

parcel containing the check to pay this Court’s sanctions was not placed for delivery until the

afternoon before payment was due.4 Although Plaintiff’s counsel’s paralegal confirmed the

correct address,5 the shipping label incorrectly stated the ZIP Code for delivery, 6 and the parcel

was consequently delayed or undeliverable.7 Plaintiff’s counsel took no other action until this

Court, noting that sanctions had not been properly paid, entered its superseding order for

sanctions.8 As a result of Plaintiff’s counsel’s inaction, Plaintiff’s counsel failed to realize that




1
  Dkt. No. 22.
2
  Dkt. No. 20.
3
  Dkt. No. 22 at 1, ¶ 2.
4
  Dkt. No. 22-3 at 2.
5
  Dkt. No. 22-1 at 2, ¶ 3.
6
  Dkt. No. 22-2 at 2.
7
  See Dkt. No. 22-3 at 2.
8
  Dkt. No. 22 at 2–3, ¶¶ 4–5.

1/2
      Case 7:19-cv-00399 Document 23 Filed on 04/15/20 in TXSD Page 2 of 2



sanctions had not been paid timely.9 Nevertheless, Plaintiff’s counsel timely paid this Court’s

superseding order for sanctions.10

        Astonishingly, Plaintiff’s counsel now seeks to vacate this Court’s superseding order for

sanctions and seeks a refund of $700 so as to “not punish Plaintiff’s counsel’s for the first check

not being delivered properly.”11 Plaintiff’s counsel essentially prays that this Court, after

ordering sanctions following Plaintiff’s counsel’s failure to appear and tardiness to counsel’s

own show cause hearing, now refund amounts paid for counsel’s continued dilatory behavior.

The motion, if nothing else, displays chutzpah. Nevertheless, the motion to vacate 12 is DENIED.

Plaintiff’s counsel Alexander J. Taylor is instructed to comply instanter with this Court’s Local

Rules13 and the associated Texas Disciplinary Rule of Professional Conduct,14 specifically by

communicating all of this Court’s orders in this case to Plaintiff Priscila L. Lozano if counsel has

not done so already.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 15th day of April 2020.


                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




9
  Id. at 2, ¶¶ 5–6.
10
   See id. at 2, ¶ 7 & Dkt. No. 22-4 at 2–3.
11
   Dkt. No. 22 at 2, ¶ 10.
12
   Dkt. No. 22.
13
   LR App. A, Rules 1, 10.
14
   TEX. DISCIPLINARY R. PROF’L CONDUCT 1.03.

2/2
